IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-CA-00852-SCT
IN THE MATTER OF THE HEIRS AT LAW AND
NEXT OF KIN OF CHRISTOPHER Q. JAMES, SR:
SHATERICAL N. E. RICHARDS
v.
VICTORIA D. JAMES, DANESHA R. JAMES,
CHRISTAL Q. JAMES, AND CHRISTOPHER Q.
JAMES, JR.
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                             07/27/94
TRIAL JUDGE:                                  HON. NATHAN P. ADAMS JR.
COURT FROM WHICH APPEALED:                    SUNFLOWER COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                       W. NOEL HARRIS
ATTORNEYS FOR APPELLEES:                      JOE M. BUCHANAN
                                              MARTIN A. KILPATRICK
NATURE OF THE CASE:                           CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                  AFFIRMED - 2/6/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE SULLIVAN, P.J., SMITH AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:




After a July 27, 1994 hearing on a Petition for Determination of Heirs at Law and Next of Kin, the
Chancery Court of Sunflower County found Shaterical N. E. Richards to be the illegitimate daughter
of Christopher Q. James, Sr., deceased. However, the court found that Richards did not file her
petition within one year of James's death as prescribed by Miss. Code Ann. § 91-1-15 (1972), and
thus was barred from claiming her share of her father's estate. Aggrieved by said judgment, Richards
appeals to this Court, assigning as error the following issue:

     Whether the one year statute of limitations provided by Miss. Code Ann. § 91-1-15
     (1972) violates Richards's due process and equal protection rights under the Fourteenth
     Amendment to the U.S. Constitution.




                                                 FACTS

Christopher Q. James, Sr. ("Decedent") was married to Victoria D. James, of which union three
children were born, including Danesha, Christal and Christopher, Jr. Decedent also had a child,
Shaterical N.E. Richards, born out of wedlock with Bridgette Richards. All of the children were
minors at the time of the proceedings in question.

Decedent was serving as a Lance Corporal in the U.S. Marine Corps at Camp LeJeune, North
Carolina, when on or about March 20, 1992, he died as a result of gunshot wounds. Incident to his
service, he was covered by Prudential Insurance Co. ("Prudential") with a Servicemen's Group Life
Insurance policy in the amount of $100,000, naming Victoria James as the principal beneficiary with
no contingent beneficiaries. On or about November 24, 1993, Prudential interpled the proceeds in the
U.S. District Court for the Northern District of Mississippi, alleging that Victoria James may have
caused or otherwise participated in Decedent's death. The Complaint and Interpleader named as
respondents all persons known by Prudential to have potential claims to the aforesaid policy proceeds
as heirs of Decedent.

On July 21, 1994, the three children born of Decedent and Victoria James filed in the Chancery Court
of Sunflower County a Petition for Determination of Heirs at Law and Next of Kin, in which petition
Shaterical Richards joined on July 26, 1994. After a hearing on July 27, 1994, the chancellor
determined Victoria James and her three children by Decedent to be the sole heirs at law and next of
kin of Decedent for purposes of intestate succession. Finding that Decedent's illegitimate child,
Shaterical Richards, did not file her claim of inheritance within one year of Decedent's death, the
chancellor held that her claim was barred by the statute of limitations prescribed by Miss. Code Ann.
§ 91-1-15 (1972).

                                             DISCUSSION

Neither in her petition nor at trial did the appellant Shaterical Richards challenge the constitutionality
of Miss. Code Ann. § 91-1-15 (1972). This Court has consistently held that issues raised for the first
time on appeal will not be considered, especially where constitutional questions are concerned. Ellis
v. Ellis, 651 So. 2d 1068, 1073 (Miss. 1995); Bender v. North Meridian Mobile Home Park, 636
So. 2d 385, 389 (Miss. 1994); Patterson v. State, 594 So. 2d 606, 609 (Miss. 1992); Contreras v.
State, 445 So. 2d 543, 544 (Miss. 1984). We accordingly decline to consider Richards's
constitutional challenge in this appeal.

This being Richards's only assignment of error, we affirm the chancery court ruling below.

AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, McRAE, ROBERTS
AND SMITH, JJ., CONCUR.